Title: To James Madison from John Armstrong, 28 March 1806
From: Armstrong, John
To: Madison, James


                    
                        Duplicate.
                        Sir,
                        28 March. 1806 Paris.
                    
                    I have nothing new to communicate on the subject of my letter by Mr Cabell. General Turreau’s dispatches which were to have regulated the movements here have not been received, or if received, have not been acted upon.
                    
                    The Negociation between France and Prussia has terminated in a treaty offensive and defensive. Among other provisions it is whispered that the ports of Germany are to be shut against the English commerce, that Denmark is to be Induced to yield the possession of Elsineur, that the arrangements with respect to Hanover are to be made permanent, and that Pomerania, Rugen, Lauenburg, and Mecklenburg are to be seized and held by Prussia.
                    General de la Fayette’s son has recently returned from Dalmatia. An Army is forming there under Marmont; its destination said to be Greece and the Adjacent Islands. A circumstance has taken place in that quarter which may bring after it some important consequences. An Austrian Officer charged with the defense of Castel Nuovo has given it up to a corps of Russians. Whether this Officer acted with, or without the orders of his Government, the measures taken by the French are equally calculated to bring about a prompt if not satisfactory explanation. The return of the Austrian Prisoners is suspended, and the main body of the French Army about to be assembled at Brenan on the Inn, where it is to remain untill France be put into quiet possession of Dalmatia and its ⟨d⟩ependencies. It is not improbable that an event of this kind, though certainly neither produced nor anticipated by France, may notwithstanding be far from being unacceptable, for without doing her any serious mischief it furnishes at once an occasion for setting Austria and Russia by the ears and a prete[xt] for retaining a post in the heart of Germany until the business of the north be more permanently settled.
                    Have some reluctancy at becoming their own executioners this aversion, tho certainly ⟨natur⟩al, will soon yield to another quite as much so.
                    The destiny of Naples is settled. With the exception of Gaêta every part of it is in possession of the French, and Massena is on the point of adding to the conquest the other Sicily. If you yet wish a Commercial Arrangement with this Country, and are prepared to acknowledge new dynasties, the present moment will be propitious to the Application.
                    Something is in agitation with respect to the neig⟨h⟩bouring dominion of the [po]pe; and if I do not mistake, the time is fast approaching when as to temporal authority Pius will be no better off than his master Peter was before him.
                    Whether this is to remain a distinct sovereignty or to be added to the Sicilies is only known to the disposer of kings and kingdoms.
                    Late accounts from England satisfy the people here that peace will not necessarily follow a change of Ministry there. Mr Fox’s sentiments, which they profess to know, are said to be more errononeous than those of Mr Pitt, and it is this belief that induces the Emperor to adopt and pursue, with his characteristical vigor, the system of shutting the Ports of Europe against the Commerce of England. She is to be insulated politically and commercially. And it will be well if, in the ardor of the experiment, any of the present neutral powers will be permitted (without hearrel) to hold correspondence with her merely

as a. I throw out this hint, however, suspicion of my own and resting principally on the sudden determination to recal Turreau and send General Vick in his room.
                    Between the two principles, the occlusion of the French and the blockading system of the British, our commerce will be in a pretty situation.
                    The Bills before Congress which carry in them an hostility of appearance against G. B. and the other, brought into the Senate by Doctor Logan for prohibiting all Commercial Intercourse between us and the Negroes of St Domingo, were well received here, and became an occasion of some public and many private Compliments on the Spirit, wisdom and good faith of the U. S. I did not however think it prudent to encourage the idea that these bills would receive the sanction of the Legislature, and have accordingly declared my belief that the necessity for them, or any similar measures, would be done away by the policy of the New British Cabinet.
                    This course was certainly the safest, for if ⟨these⟩ bills pass, my opinion will be readily forgiven; and if they fail, it can have no effect but to lessen their sensibility to the disappointment.
                    I thought it an object of some importance to acquire if possible, the opinion of this Government on the principle of adjustment which might be agreed upon between us and G. B; but, in this attempt, I have hitherto been unsuccessful. The principle I took for the experiment was that of the Treaty between G. B. and Russia of 1801, as explained by the subsequent declaratory Article. I shall soon make another effort in which I hope to succeed better.
                    The letter inclosed for the President was handed to me Yesterday by the Count de Taube, Minister of the new made king of Wirtemborg, who, besides wishing it a safe and expeditious conveyance, had it in charge to express the great desire his Master felt to cultivate peace and harmony with the U. S. and his hopes that the President would be animated with the same dispositions. Believing tha⟨t⟩ I could answer for the President on that score, and seeing little probability of a sudden rupture between the U. S. an⟨d⟩ his Majesty of Wirtemberg, I made no scruple to give the Count all the assurances of peace and friendship that his Master or himself could desire. I have the honor to be, Sir, With the highest respect Your Most Obed. & very hum. Se⟨rvt.⟩
                    
                        John Arms⟨trong⟩
                    
                